Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or otherwise render obvious the invention of independent claim 1 comprising inter alia, “an endoscope controller configured to determine an endoscope pose within the anatomical region for an intra-operative visualization of an anatomical feature within the endoscope image, wherein the endoscope controller is configured to pre-operatively delineate a volume coordinate position of the anatomical feature within a pre- operative image of the anatomical region, wherein the volume coordinate position is a three-dimensional volume coordinate position based on a 3D coordinate system of the pre-operative image, and wherein the determined endoscope pose is derived by the endoscope controller from an intra-operative selection of a pre-operative description of the anatomical feature for the intra-operative visualization of the anatomical feature within the endoscope image based on a registration of the pre- operative image with the endoscope image, wherein the pre-operative description of the anatomical feature corresponds to the pre-operative delineation of the volume coordinate position of the anatomical feature within the pre-operative image of the anatomical region, and a robot controller configured to command the robot to move the endoscope to the endoscope pose within the anatomical region for the intra- operative visualization of the anatomical feature within the endoscope image.”
Popovic teaches a control unit including an endoscope controller (22) configured to determine an endoscope pose within the anatomical region for an intra-operative visualization of an anatomical feature within the endoscope image (FIG. 2), wherein the determined endoscope pose is derived by the endoscope controller from an intra-operative selection of the anatomical feature for visualization of the anatomical feature in the endoscope image (P8, L29-P9 L10), the intra-operative selection corresponding to a delineation of the volume coordinate position of the anatomical feature (P9, L1-10) within a pre-operative image of the anatomical region (P6, L1-9).  However, Popovic does not teach a pre-operative description of the anatomical feature, the pre-
Prisco teaches an endoscope controller (200) wherein the endoscope controller is configured to pre-operatively delineate a volume coordinate position of the anatomical feature within a pre-operative image of the anatomical region (para [0059]) wherein an endoscope pose is derived by the endoscope controller from an intra-operative selection (para [0053]) of a pre-operative description of the anatomical feature (para [0059]), the pre-operative description of the anatomical feature corresponding to a pre-operative delineation of a volume coordinate position of the anatomical feature within a pre-operative image of the anatomical region (para [0059]).  However, Prisco does not teach the volume coordinate position is a three-dimensional volume coordinate position based on a 3D coordinate system of the pre-operative image, and wherein the determined endoscope pose is derived by the endoscope controller from an intra-operative selection of a pre-operative description of the anatomical feature for the intra-operative visualization of the anatomical feature within the endoscope image based on a registration of the pre- operative image with the endoscope image.  Therefore Prisco does not meet all of the limitations of the currently pending claim.
Independent claim 9 recites analogous language to independent claim 1 and is allowable under the same rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795